Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 6/17/2022 was entered.  Claims 1 and 14 were cancelled.  Claims 2-13, 15, 17, 24 and 25 were amended.  Claims 2-13, 15, 17 and 24-26 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 6/17/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 5-13, 15, 17 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al. (US 6,593,299; July 15, 2003).
Applicant’s Invention
Applicant claims a method of controlling nematodes comprising applying 3-octanone, 1-octen-3-ol, isoamyl formate, or a mixture thereof, to an area requiring nematode control. (Claim 26)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Bennett et al. disclose pest control compounds and methods of using the compounds against a variety of pests on agricultural crops (abstract).  Formulations comprise 1-octen-3-ol (octenol) as an attractant and can be formulated a as a liquid, in solid form as pellets or bricks or as sprays or pastes, suspensions (slurry) and powders (claims 6-11; column 15, lines 25-49).  The formulations are applied to plants and tree trunks and can be applied by spraying, seed coating and injection (column 19, lines 12-14; column 27, lines 4-18).  The target pest is preferably treated at the larvae stage (column 20, lines 10-19).  The formulations are further combined with other nematocides (column 20, lines 29-36).  Additionally, pesticides include nematicides such as methyl bromide and aldicarb to name a few and the compounds can be added separately, sequentially or simultaneously (column 23, lines 33 through column 24, line 13).  The pests controlled include heterodera glycines (Nematoda) (Table 2; column 34, line 28).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Bennett et al. teach preference for treating blood-sucking insects, however soybean cyst nematodes are also target pests which can be selected.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to utilize the teachings of Bennett et al. to control nematodes with 1-octen-3-ol with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Bennett et al. to include treating nematodes with 1-octen-3-ol because Bennett et al. teach that soybean cyst nematodes are a target pest the can be treated and 1-octen-3-ol is taught to be an attractant in the composition.  

Claim 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett et al. (US 6,593,299; July 15, 2003).
Applicant’s Invention
Applicant claims a method of controlling nematodes comprising applying 3-octanone, 1-octen-3-ol, isoamyl formate, or a mixture thereof, to an area requiring nematode control.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Bennett et al. disclose pest control compounds and methods of using the compounds against a variety of pests on agricultural crops (abstract).  Formulations comprise 1-octen-3-ol (octenol) as an attractant and can be formulated a as a liquid, in solid form as pellets or bricks or as sprays or pastes, suspensions (slurry) and powders (claims 6-11).  The formulations are applied to plants and tree trucks (column 27, lines 4-18).  Additionally, pesticides include nematicides such as methyl bromide and aldicarb to name a few and the compounds can be added separately, sequentially or simultaneously (column 23, lines 33 through column 24, line 13).  The pests controlled include heterodera glycines (Nematoda) (Table 2).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Bennett et al. does not teach isoamyl formate or 3-octanone.  It is for this reason Brown et al. 
Brown et al. teach methods of attracting and repelling pests such as mosquitos (abstract).  Brown et al. teach the use of 3-octanone as a larvicidal compound (Table 5; Example 16).  Brown et al. also discloses isoamyl formate and cis-5-octen-1-ol are beta activators (Table 3).  The isoamyl formate may also be combined with 1,3,5-trimethylpyrazine and 2-furyl methyl ketone (Table 15).  The compositions may be combined with nematocides which destroy or block the growth of nematodes [0076].  The formulations are applied by aerosolizing, dusting, vaporizing, misting, spraying, injecting, impregnating and banding [0083].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Bennett et al. and Brown et al. both teach pest controlling formulations comprising octenol compounds that can be used with nematocides.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Bennett et al. and Brown et al. to include isoamyl formate and 3-octanone in nematocide formulations with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Bennett et al. and Brown et al. to further include 3-octanone and/or isoamyl formate because they are known to control pests and can be combined with nematocides.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617